Citation Nr: 0322008	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty from January 1958 to 
March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant is rated 100 percent disabled due to his 
service-connected schizophrenia.  In July 2003, the appellant 
also asserted claims seeking an increased rating for the 
service-connected right knee and right hand disabilities 
(both noncompensably rated at present); at the same time he 
also sought higher ratings for disabilities of the right leg 
and foot for which service connection has not yet been 
established.  These matters are referred to the RO for 
appropriate action.  

In the same written communication dated in July 2003, the 
appellant also indicated that he wished to "pull" his 
appeal seeking service connection for back injuries, but then 
later in the same document he clearly indicated that he felt 
that he should be service connected by VA for two lower back 
injuries sustained in service.  Accordingly, the Board has 
decided not to terminate the present appeal.  


REMAND

Although the current record contains extensive VA medical 
records dating from 1962 to the present from many VA 
facilities, it appears that that not all potentially 
pertinent VA records are of record.  For example, there are 
indications in the claims file that the appellant was 
hospitalized at the Tampa VA Medical Center (MC) on several 
occasions in 1981 and again in 1983, but these records are 
not currently of record.  The appellant has also reported 
that he was treated for low back problems at the Tampa VAMC 
in 1988, but no records of this treatment are of record.  

The appellant has also mentioned being treated at the VA 
facility in Northport (Long Island), New York, in about 1970, 
but the claims file does not contain medical records from 
that facility dated earlier than 1974.  The appellant has 
also recently mentioned being treated for low back problems 
at the VA outpatient clinic in St. Petersburg, Florida, but 
no request for these records is documented in the file.  
Every effort to obtain all VA medical records pertaining to 
treatment of the appellant's back since his discharge from 
service in 1962 should be made by the RO.  The VAMC in 
Wilkes-Barre, Pennsylvania, has already certified that no 
records pertaining to the appellant are located at that 
facility.  

The current record also reflects a medical opinion by a VA 
physician dated December 11, 1998, which has been submitted 
by the appellant in support of the present claim, and to 
which the RO has not responded.  The appellant also claims 
that a second such opinion by a VA neurologist at the Tampa 
VAMC is also of record, but he has not specified the date of 
this document and the Board has not found such a document in 
the claims file.  If he can do so, the appellant should 
submit a copy of this medical opinion in support of his 
claim.  In any event, the Board's final appellate review of 
the claim would be greatly assisted by a comprehensive 
medical opinion concerning the merits of the claim based upon 
a review of all of the relevant medical evidence

Accordingly, this appeal is REMANDED to the RO for the 
following actions:  

1.  The RO should contact the VAMCs in 
Brooklyn and Northport (Long Island), New 
York, and in Tampa and Bay Pines, 
Florida; and the VA outpatient clinics in  
Brooklyn, New York, and in Pasco 
County/Port Richey and St. Petersburg, 
Florida, in order to obtain copies of all 
VA medical records pertaining to the 
treatment of the appellant for low back 
problems from 1962 to the present.  
Copies of any relevant VA medical records 
not already in the claims file should be 
incorporated therein.  

2.  The appellant should be requested to 
submit a copy of the favorable medical 
opinion by a VA neurologist at the Tampa 
VAMC, to which he has previously 
referred, in support of this claim.  A 
the least, he should specify the date of 
this opinion and the name of the 
pertinent VA neurologist so that the RO 
can try to locate it for him.  

3.  After all appropriate evidentiary 
development has been completed, the RO 
should refer the complete claims file to 
a VA physician with appropriate expertise 
for review.  Based upon the review of the 
pertinent evidence the physician should 
provide an opinion with respect to each 
currently present low back disorder as to 
whether it is likely, unlikely, or at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
military service or was caused or 
chronically worsened by his service-
connected right knee disability.  The 
rationale for this opinion should also be 
expressed.  

4.  Thereafter, the RO should 
readjudicate the claim seeking service 
connection for a low back disability 
based upon a review of all of the 
relevant evidence.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




